UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6767



ROBERT LEE JOHNSON,

                                              Petitioner - Appellant,

          versus


WARDEN RUSHTON; ATTORNEY GENERAL OF THE STATE
OF SOUTH CAROLINA,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Solomon Blatt, Jr., Senior District
Judge. (CA-97-513-5-8-JI)


Submitted:   October 6, 1998              Decided:   November 13, 1998


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Lee Johnson, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998). We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. Johnson v. Rushton, No. CA-97-513-5-8-JI (D.S.C. May 1,

1998). We deny Johnson’s motions for a hearing, declaratory judg-

ment, summary judgment, default judgment and sanctions. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2